Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 31 is objected to because of the following informalities:  .  Appropriate correction is required.

Claim 33 is objected to because of the following informalities:  the phrase “wherein and the” in line 1 should be amended to read –wherein the--.  Appropriate correction is required.

Claim 41 is objected to because of the following informalities:  the phrase “display information” in line 3 should be amended to read –the display information--.  Appropriate correction is required.

Claim 47 is objected to because of the following informalities:  the phrase “wherein and the” in line 1 should be amended to read –wherein the--.  Appropriate correction is required.
Claim 45 is objected to because of the following informalities:  the phrase “and/or” in line 10 should be amended to read either –and-- or –or-- to avoid a potential of 112(b) rejection because it is unclear what constitutes the metes and bounds of the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 41, 50 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 35, 41, 50 and 51 recite the limitation “the relative position” in line 3, line 3, line 4 and line 2, respectively. This limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the claimed “the relative position” refers to “the relative position in six degrees of freedom of the object with respect to the first bone”, or refers to “the relative position of the second sensor unit with respect to the object”. The scope of the claim remains indeterminate because of the claimed “the relative position”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 31-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S Patent Application No.10,117,748 and claims 1-26 of U.S Patent Application No. 9,138,319. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application and the instance application are claiming a common subject matter including: a system and method to guide surgery comprising: a first sensor unit comprising an optical sensor configured to attach to a first bone of a patient; a second sensor unit to couple to an object, the second sensor unit comprising at least three markers configured to emit and/or reflect light to provide a signal representing a six degrees of freedom position to the first sensor unit and, in response to the signal; and 
a processor configured to receive the relative position of the second sensor unit with respect to the object; receive the sensor information from the first sensor unit;
determine the relative position in six degrees of freedom of the object with respect to the first bone in accordance with the sensor information and the relative position of the second sensor unit with respect to the object; and determine display information in accordance with the relative position in six degrees of freedom of the object with respect to the first bone.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791